Title: To Alexander Hamilton from William Ellery, 22 November 1790
From: Ellery, William
To: Hamilton, Alexander


Newport [Rhode Island] November 22, 1790. “William Brightman Master of the Schooner Fly a British built vessel of the burthen of Twenty two tons & ¾ as measured by the Surveyor of this Port arrived here last tuesday and reported his vessel and Cargo consisting of about fifty Quintals of dried Codfish and ten Tons of Train Oil. Upon inquiry we found that he had no Register or any other shipping paper and that said vessel was purchased so lately as the first of last Oct, and not entitled to the Privileges of a vessel of the United States; and under the circumstances in which the fish were caught and the Oil extracted and imported, it became a question whether both vessel and cargo were not subject to seizure and forfeiture by the first clause in the 40th. page of the new Collecting Law; and if not so subject whether her cargo was not subject to the foreign duty.… Capt. Brightman has consented … to wait until I shall receive your Sentiments on this subject.…”
